Citation Nr: 1543036	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for joint pain from the feet to the back.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a left ankle disability on the merits, and service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By decision dated March 1970, the RO denied service connection for a left ankle disability on the basis that no pathology was demonstrated.

2.  The evidence added to the record since the March 1970 determination provides a reasonable possibility of substantiating the claim for service connection for a left ankle disability.

3.  A left hip disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

4.  A disability manifested by joint pain from the feet to the back, if present, was initially manifested many years after, and is not shown to be related to, the Veteran's service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

3.  Service connection for joint pain from the feet to the back is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in August 2009 and February and May 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letters did not meet the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding reopened claims.  However, in light of the determination to reopen the claim for service connection for a left ankle disability, there is no prejudice to the Veteran.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  He was afforded a VA examination.  The Veteran had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The August 2010 rating decision implicitly reopened the claim for service connection for a left ankle disability, and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The November 1967 report of medical history shows that the Veteran reported he was treated several times for sprained ankles while in high school.  The lower extremities, feet, spine and musculoskeletal system were normal on the entrance examination in November 1967.  In September 1968, it was noted there was no bruise or swelling seen in the left thigh and no swelling or abnormal condition was seen in the knee.  The service treatment records show the Veteran was treated on a number of occasions for complaints pertaining to the left ankle.  It was noted in February 1969 that he had experienced trouble with his ankles for several years.  There was no history of fracture, but he had recurrent sprains.  X-rays that month revealed a bone fragment of the left malleolus.  The diagnosis was status post old fracture.  

A February 1969 letter from Dr. LaPaglia is associated with the service treatment records.  He stated he had known the Veteran since birth and that he had injured both ankles several years earlier.  He reported the ankles had been painful since the injuries.  He advised that the Veteran be assigned to the type of service that met his physical condition.

The feet, lower extremities, spine and musculoskeletal system were evaluated as normal on the separation examination in November 1969.

On VA examination in February 1970, the Veteran reported he injured his left ankle while in the field.  X-rays of the left foot and left ankle revealed no evidence of a bony injury.  The diagnosis was that disease of the left ankle and left foot were not found on examination.  

A March 1970 rating decision denied the Veteran's claim for service connection for a left ankle disability on the basis that no pathology was found on recent examination.  The Veteran was notified of this decision, but did not file a timely appeal.  No new and material evidence was received by VA within one year of the March 1970 decision.

The Veteran sought to reopen his claim for service connection for a left ankle disability in July 2009.

A VA joints examination was conducted in April 2010.  The Veteran reported his left ankle bothered him with prolonged standing and walking.  He stated his altered gait resulted in degenerative arthritis of the left hip, which resulted in a total hip arthroplasty.  The pertinent diagnoses were degenerative joint disease of the left ankle and status post left total hip arthroplasty.  The examiner noted the Veteran complained of pain in both feet that extended up to his thighs.  He had seen podiatrists in the past, and had used orthotics.  It was indicated he was not complaining of numbness or paresthesias in the lower extremities. The examiner opined that the Veteran's pain in the lower extremities was not due to diabetes.  He also concluded that the Veteran's left hip arthritis was not caused by or a result of his "service-connected" left ankle condition.  He stated there is no medical evidence to suggest that the Veteran's bilateral ankle arthritis would lead to degenerative changes in the hip.

Private medical records show the Veteran was seen in March 2004 for complaints including swelling of the feet and left hip pain.  The diagnosis was metatarsalgia of the left foot.  In February 2010, he reported numbness of both legs on and off for eight months.  He reported left upper leg pain the next month.  He said he had pain from his thigh into the low back in September 2010.

	New and material evidence 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the RO denied service connection for a left ankle disability includes the report of an April 2010 VA examination that shows the Veteran has arthritis of the left ankle.  In light of the fact this establishes he has a current disability of the left ankle, the Board concludes it raises a reasonable possibility that the Veteran has a left ankle disability that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for a left ankle disability is reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The service treatment records are silent for any complaints or findings pertaining to joint pain from the feet to the back.  While the knee was mentioned during a September 1968 sick visit, there was no indication of any abnormality.  The Board points out the Veteran denied any back or foot problems and joint deformity on the November 1969 report of medical history.  In addition, clinical evaluations of the feet, lower extremities, spine and musculoskeletal system were normal.  The Board acknowledges he was seen for metatarsalgia of the left foot in March 2004, and pain from the thigh to the low back in September 2010.  There is no documentation of a diagnosis of a disability manifested by joint pain from the feet to the back, to include arthritis of the lumbar spine, during service or for many years thereafter.  In addition, the Veteran has not provided any competent medical evidence to link any such current disability to service.  

The Veteran's assertions that his claimed joint pain from the feet to the back is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is no competent medical evidence linking any such disability to service.  

The service treatment records are negative for complaints or findings concerning the left hip, and no abnormalities were identified on the November 1969 separation examination.  The initial indication following service of left hip problems was in 2004, more than 34 years following the Veteran's discharge from service.  The Veteran claims that his left hip disability is secondary to his bilateral ankle condition.  Although the VA examiner mistakenly believed service connection had been established for a bilateral ankle disability, he concluded, nonetheless, that the Veteran's left hip disorder was not related to an ankle disability.  It is, therefore, immaterial to this determination whether service connection for an ankle disability is subsequently granted.  There is no competent evidence linking the Veteran's left hip disability to service.  

In summary, the preponderance of the evidence of record is against a finding that any current left hip disability or joint pain from the feet to the back is related to the Veteran's service.  Accordingly, the preponderance of the evidence is against the claims for service connection for a left hip disability and for joint pain from the feet to the back.



ORDER

New and material evidence has been received, and the claim for service connection for a left ankle disability is reopened.  

Service connection for a left hip disability and for joint pain from the feet to the back is denied.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim of service connection for a left ankle disability, as well as for the claim for service connection for a right ankle disability.  

The service treatment records demonstrate that the Veteran had bilateral ankle problems prior to service, and that he was treated during service for such complaints.  Although he acknowledged having ankle sprains prior to service, the clinical examination of the lower extremities was normal on the entrance examination in November 1967.  He was diagnosed with degenerative joint disease of both ankles following the April 2010 VA examination.  In July 2010, the VA examiner who conducted the April 2010 examination noted the Veteran had sprained ankles prior to service, and indicated it should be considered a pre-service condition.  He stated he was unable to resolve the issue without resorting to mere speculation.  The specific question to which he was responding was not set forth in the opinion.  In addition, the examiner did not state why he could not provide the requested opinion.  

Accordingly, the case is REMANDED for the following action:

1. Please arrange for a supplemental medical opinion (with examination only if deemed necessary by the opinion provider).  The opinion provider is requested to provide an opinion which addresses the following questions:

a. As to each ankle, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a disability of the ankle prior to entering active service in February 1968? 
b. As to each ankle, if it is clear and unmistakable that the Veteran had an ankle disability prior to entering service in February 1968, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from February 1968 to November 1969? 
c. If it is clear and unmistakable that the Veteran had an ankle disability prior to entering service, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?
d. Is it at least as likely as not that the Veteran's current complaints of ankle problems, had their onset in, or are otherwise related to, service?

The examiner is directed to consider and discuss as necessary the in-service treatment, the absence of abnormal findings at separation, and the fact that a bilateral ankle disability was shown many years after service.  

The rationale for all opinions should be set forth.

2.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


